Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s) 
	Claim(s) 1-4 and 7-8 were previously pending and were rejected in the previous office action. Claim(s) 1 and 7-8 were amended. Claim(s) 5-6 and 9-10 were cancelled. Claim(s) 2-4 were left as previously/originally presented.  Claim(s) 1-4 and 7-8 are currently pending and have been examined. 

Response to Arguments 
Claim Objections
	Applicant’s Amendments filed June 06, 2022, with respect to the Claim Objection(s) has been fully considered and are persuasive. The Claim Objection has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page(s) 7-9 of Applicant’s Response, filed June, 06, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection have been fully considered but they are not persuasive.	
	Applicant argues, on page(s) 8-9, that the amended Independent Claim(s) 1 and 7-8, do not fall within the revised Step 2A Prong Two framework since the claims are now integrated into a practical application because it now provides a technological solution for optimizing traffic volume on both a toll road and a general road. Examiner, respectively, disagrees with applicant. As an initial matter, Examiner provided a detailed analysis of how and why applicant’s limitations are not integrated into a practical application in the Non-Final Office Action mailed 03/04/2022 on pages 2-4 and 8-10. As an initial matter, it is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Here in this case applicant states that this process for optimizing a traffic volume of each of a toll road and a general road by grasping traffic conditions of both roads. First, the step(s) of accomplishing this desired improvement in the specification is made in a blanket conclusory manner without any detail of optimizing the traffic conditions on the toll and general road, see applicants specification paragraph(s) 0006 and 0015. Also, another important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely storing, obtaining, obtaining, notifying, detecting, notifying, computing, computing, and guiding information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., monitoring traffic data, computing toll fees, and notifying traffic information) thus merely “applying,” the judicial exception. Also, similar to, Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945- 46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946; and Intellectual Ventures I LLC v. Capital One Bank, the court held that a process of requiring the use of software to tailor information and provide it to the user on a generic computer is merely additional elements that amount to no more than “applying, the judicial exception. In this case, applicant has merely claimed the result of accomplishing the problem when the applicant has merely provided that road condition information can be obtained from a toll and general road, which, the traffic condition information will be used to determine a conversion rate for determining an income for the roads and then displaying the traffic conditions to the user because there is nothing recited as to how the system uses this data to optimize the traffic conditions on the toll and/or non-toll roads thus the limitations are merely collecting traffic conditions, displaying traffic conditions, computing a cost, and then manipulating traffic information to determine traffic rates and income which are merely the equivalent to the words of “apply it.”  Furthermore, like TLI Communications, the court found that gathering and analyzing information using conventional techniques and displaying those results are not sufficient to show an improvement to technology. Here, applicant’s claims are no different than TLI Communications as the claims merely gather traffic information, which, the traffic information will be used to determine if there is a change in the volume of traffic and based on that determination displaying the changed traffic information to a driver thus applicant’s claims are merely gathering traffic information and analyzing that information, which,  the traffic jam information is then displayed to a driver, which, is considered not sufficient to show an improvement. Also, see a commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see pages 9-12, filed June, 06, 2022, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35 U.S.C. 103 has been withdrawn.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-4 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 7-8, recites an entity that will receive traffic information, which, the entity will then determine the volume of traffic on each of the roads, which, the toll traffic information will be displayed to the user for guiding the user to first road or second road. The entity will also determine an income for a second administrator. Independent Claim(s) 1 and 7-8, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: commercial or legal interactions (i.e., business relations)(e.g., a company monitoring traffic information and then computing the flow of traffic for each of the roads to determine a toll price, which, encompasses commercial activity such as business activates) and/or managing personal behavior or relationships or interactions between people (i.e., following rules or instructions) and mathematical concepts (i.e., mathematical calculations). Independent Claim(s) 1 and 7-8, recite(s) “storing,” “executing,” “obtaining first information collected over, managed by the second administrator, a first road managed by a first administrator,” “obtaining second information collected over a second road managed by the second administrator,” “notifying the first administrator of at least one of the first information and information detected on the basis of the first information,” “detecting occurrence of a traffic jam on the first road on the basis of the first information,” “notifying the detected occurrence of the traffic jam to a road user,” “computing, on the basis of the first information and the second information, at least one of a change in a traffic jam occurrence frequency of the first road before and after the notification of the occurrence of the traffic jam to the road user, a change in a traffic jam situation of the first road before and after the notification of the occurrence of the traffic jam to the road user, and a change in CO2 concentration of the first road before and after the notification of the occurrence of the traffic jam to the road user,” “computing income of the second administrator obtained by the notification of the occurrence of the traffic jam to the road user on the basis of the calculation result, which is paid by the first administrator in return for notifying the road user of the detected occurrence of the traffic jam,” “guide the road user to the first road or the second road based the detected occurrence of the traffic jam and the calculation result,” and “wherein the first road is a general road and the second road is a toll road,”  function(s)/step(s) are merely certain methods of organizing human activity: commercial or legal interactions (i.e., business relations)(e.g., a company monitoring traffic information and then computing the flow of traffic for each of the roads to determine a toll price, which, encompasses commercial activity such as business activates) and/or managing personal behavior or relationships or interactions between people (i.e., following rules or instructions). And Independent Claim(s) 1 and 7-8 recites recite(s) “computing, on the basis of the first information and the second information, at least one of a change in a traffic jam occurrence frequency of the first road before and after the notification of the occurrence of the traffic jam to the road user, a change in a traffic jam situation of the first road before and after the notification of the occurrence of the traffic jam to the road user, and a change in CO2 concentration of the first road before and after the notification of the occurrence of the traffic jam to the road user,” and “computing income of the second administrator obtained by the notification of the occurrence of the traffic jam to the road user on the basis of the calculation result, which is paid by the first administrator in return for notifying the road user of the detected occurrence of the traffic jam,” function(s)/step(s) are mathematical concepts (e.g., mathematical calculations)(i.e., mathematical formula in applications specification paragraph 0059-0061). Furthermore, As, explained in the MPEP and the October 2019 update, where a series of step(s) recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. (See, MPEP 2106.04, 2016.05(II) and October 2019 Update at Section I. B.). For instance Independent Claim(s) 1 and 7-8, are merely methods of organizing human activity when the claims are similar to merely determining traffic information along a first and second road, which, the information will be used to compute the traffic flow volume based on both of the roads in order to determine a toll price for the road and notifying drivers of the traffic conditions to guide them to either road. The mere recitation of generic computer components (Claim 1: information processing apparatus, memory, processor, and a first/second information collection apparatus; Claim 7: a computer, a fist/second information collection apparatus; and Claim 8 a non-transitory storage medium and a first/second information collection apparatus) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 7-8, recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “storing,” “executing,” “obtaining,” “obtaining,” “notifying,” “detecting,” “notifying,” “computing,” “computing,” and “guiding,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: an information processing apparatus, memory, processor, and first/second information collection apparatus; Claim 7: an computer and fist/second information collection apparatus; and Claim 8 an non-transitory storage medium and first/second information collection apparatus). Examiner, notes that the information processing apparatus, the memory, the processor, the first/second information collection apparatus, the computer, and the non-transitory storage medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely storing, executing, obtaining, notifying, detecting, computing, and guiding toll information based on traffic conditions which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., monitoring traffic data and computing toll fees) thus merely “applying,” the judicial exception. Also, similar to, Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types." 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946; and Intellectual Ventures I LLC v. Capital One Bank, the court held that a process of requiring the use of software to tailor information and provide it to the user on a generic computer is merely additional elements that amount to no more than “applying, the judicial exception. In this case, applicant has merely claimed the result of accomplishing the problem when the applicant has merely provided that road condition information can be obtained from a toll and general road, which, the traffic condition information will be used to determine a conversion rate for determining an income for the roads and then displaying the traffic conditions to the user because there is nothing recited as to how the system uses this data to optimize the traffic conditions on the toll and/or non-toll roads thus the limitations are merely collecting traffic conditions, displaying traffic conditions, and then manipulating traffic information to determine traffic rates and income which are merely the equivalent to the words of “apply it.” Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2-4: The various metrics of Claim(s) 2-4 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim(s) 1 and 7-8, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
	
	The dependent claim(s) 2-4 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-4 and 7-8 are not patent eligible.

Novelty/Nonobviousness
	For the reasons outlined below, Independent Claim(s) 1 and 7-8, are distinguished from the art.
Coffee et al. (US 8,149,139). Coffee et al. teaches two road segments. The first road segment is a non-toll lane, which, includes various sensors along the road segment. The sensors are able to determine traffic information, which, the sensors are positioned along the road segments. Coffee et al., further, teaches a second road segment that is a toll lane, which, includes various sensors along the toll lane. The sensors are able to determine the traffic information for that non-toll lane. Coffee et al., also,  teaches that the traffic information will be collected and determined periodically, which, the information will then be sent to a toll system to determine the toll charge for the toll lanes. The sensors can be used to determine the traffic speed and the traffic flow of the vehicles traveling on the toll and/or non-toll road. The system is then able to predict oncoming traffic problems based on the abnormal increase in the change of traffic flow and/or abnormal decrease in traffic speed. Coffee et al., also, teaches that the system is able to compute  a traffic flow change and a speed change factor on the non-toll lanes. The traffic flow change is the rate of vehicles that pass over a given point or section of a lane during a given interval of time. Coffee et al., also, teaches that the traffic flow change factor tasks into account the traffic flow change for both the toll lane and the non-toll lanes, which, the system will also take into account the current and the previous traffic flow. Coffee et al., further, teaches a toll charge for the vehicles traveling on a toll lane can be determined based on the change in traffic flow and speed change factor. However, Coffee et al., doesn’t explicitly teach a second administrator will manage a first and second toll apparatus, which, a first administrator still manages a first road. Coffee et al., also, doesn’t explicitly teach notifying a road user of a traffic jam. Coffee et al., also, doesn’t explicitly teach computing a change in change in traffic before and after the notification of the occurrence of the traffic jam to the road user, which, an income for the second administrator will be computed based on the notification of the occurrence of the traffic jam and the first administrator will pay the second administrator income in return for notifying the road user of the detected occurrence of the traffic jam. Coffee et al., also, doesn’t explicitly teach guiding a user based on the traffic notification.
 “Dynamic Revenue Management of a Toll Road Project under Transportation Demand Uncertainty,” by Takeshi Nagae and Takashi Akamatsu, September 2006, (hereinafter Dynamic). Dynamic teaches that a toll manager is able to choose the toll level from various values. The Toll manager is able to set the price for a vehicle to travel on a toll road. The toll manager is able to choose the toll level such that if the transportation demand increases and/or decrease then the current travel cost along the toll road can either increase and/or decrease based on a period of time, which, in turn will either increase or decrease the toll revenue. The system is able to take into account the transportation demand and other value functions to determine the toll cash flow revenue, which, will either lower, raise, or have the toll price stay the same depending on the transportation demand. However, Dynamic, doesn’t explicitly teach a second administrator will manage a first and a second toll apparatus, which, a first administrator will still manage a first road. Dynamic, also, doesn’t explicitly teach notifying a road user of a traffic jam. Dynamic, also, doesn’t explicitly teach computing a change in change in traffic before and after the notification of the occurrence of the traffic jam to the road user, which, an income for the second administrator will be computed based on the notification of the occurrence of the traffic jam and the first administrator will pay the second administrator income in return for notifying the road user of the detected occurrence of the traffic jam. Dynamic, also, doesn’t explicitly teach guiding a user based on the traffic jam.
Dawson et al. (US 2007/0278300). Dawson et al. teaches two road segments that include a toll and non-toll road. Dawson et al., further, teaches that the roads include detector devices that include display devices for displaying toll information to drivers of vehicles passing beneath the detector devices on the toll and non-toll roads. Dawson et al., also, teaches that the system will display traffic alerts to the drivers on the display devices to alert if the drivers that the speed on the roads are slower than desirable and/or traffic is running at or exceeding the predetermined free-flow average. However, Dawson, doesn’t explicitly teach a second administrator will manage a first and second toll apparatus, which, a first administrator still manages a first road. Dawson, also, doesn’t explicitly teach computing a change in change in traffic before and after the notification of the occurrence of the traffic jam to the road user, which, an income for the second administrator will be computed based on the notification of the occurrence of the traffic jam and the first administrator will pay the second administrator income in return for notifying the road user of the detected occurrence of the traffic jam. 
Mandel et al. (US 2013/0191190). Mandel et al. teaches a toll lane that consist of HOV and/or HOT and a non-toll HOV/HOT lane. The system can then utilize a sensor and/or an image capturing device to measure the traffic speed and traffic flow of the non-HOT/HOV lane. Mandel et al., further, teaches that the information can be provided to the traffic lane management unit. However, Mandel et al., doesn’t explicitly teach a second administrator will manage a first and second toll apparatus, which, a first administrator still manages a first road. Mandel et al., also, doesn’t explicitly teach notifying a road user of a traffic jam. Mandel et al., also, doesn’t explicitly teach computing a change in change in traffic before and after the notification of the occurrence of the traffic jam to the road user, which, an income for the second administrator will be computed based on the notification of the occurrence of the traffic jam and the first administrator will pay the second administrator income in return for notifying the road user of the detected occurrence of the traffic jam. 
"Roles of Transportation Management Centers in Incident Management on Managed Lanes," U.S. Department of Transportation Federal Highway Administration, December 2014, (hereinafter Roles).  Roles teaches a managed lane and general purpose lanes, which, have different transportation management centers. Each transportation management center can communicate with the other transportation management center in the event of an incident such that the correct transportation management center can take the lead on the incident response. Roles, further, teaches that Fairfax County in Virginia includes a Capital Beltway Express lanes on I-495. Roles, also, teaches that the Capital Beltway Express takes responsibility for incidents on the express lanes that do not impact the general purpose lanes, which, the Capital Beltway Express is able to provide incident data to VDOT, which, VDOT takes responsibility for incidents on the general purpose lanes only and they include two different transportation management center(s). Roles, further, teaches that VDOT is able to then redirect traffic based on the emergency and suspend tolling in the event of emergencies or other significant incidents based on the notification provided by the Capital Beltway Express. Roles, further, teaches that the agencies have a specified arrangement that both parties share the cost for data sharing. However, Roles, doesn’t explicitly teach a second administrator will manage a first and second toll apparatus, which, a first administrator still manages a first road. Coffee et al., also, doesn’t explicitly teach notifying a road user of a traffic jam. Coffee et al., also, doesn’t explicitly teach computing a change in change in traffic before and after the notification of the occurrence of the traffic jam to the road user. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628